ORDER
The records in the office of the Clerk of the Supreme Court show that on April 14, 1966, John R. Etheridge, Jr. was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to The Honorable J. Woodrow Lewis on February 1, 1979, John R. Etheridge, Jr. tendered his resignation as a member of the Bar of South Carolina. Mr. Etheridge’s letter is made a part of this Order.
IT IS THEREFORE ORDERED that the resignation of John R. Etheridge, Jr. be accepted. He shall forthwith deliver to the Clerk of the Supreme Court his license to practice law in this State and his name shall be irrevocably stricken from the roll of attorneys.
Let this Order be published with the opinions of this Court.
*484February 1, 1979
Honorable J. Woodrow Lewis
Chief Justice of the Supreme Court
Darlington, South Carolina
Dear Judge Lewis:
I have withdrawn from the practice of law and hereby submit my resignation as a member of the South Carolina Bar.
If this resignation is accepted, I agree that I will not apply for reinstatement to the Bar of .this State.
Yours very truly,
s/ John Etheridge
JOHN R. ETHERIDGE, JR.